Detailed action
Summary
1. The office action is in response to the amendment filed on 6/17/2021.
2. Claims 1-23 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-23 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the first circuit comprises: first and second inputs coupled to the conductor and the pin, respectively; a first output coupled to the conductor via a first resistor; first and second switches coupled in series between the first and second inputs; wherein the first switch couples the first input to the first output only when the conductor voltage exceeds the pin voltage, and; wherein the second switch couples the second input to the first output only when the pin voltage exceeds the conductor voltage.”

Dependent claims 2-3, 11-15, and 21-23 are allowable by virtue of their dependency.

Regarding claim 4. The prior art fails to teach “…wherein the first circuit comprises: first and second inputs coupled to the conductor and the voltage input pin, respectively; a first output coupled to the conductor via a first resistor; first and second switches coupled in series between the first and second inputs; wherein the first switch couples the first input to the first output only when the conductor voltage exceeds the supply voltage, and; wherein the second switch couples the second input to the first output only when the supply voltage exceeds the conductor voltage.”

Dependent claims 5-7 and 10 are allowable by virtue of their dependency.

Regarding claim 8. The prior art fails to teach “…a first circuit coupled between the conductor and the pin and configured to selectively couple the pin to the conductor based on a voltage on the pin and a voltage on the conductor, wherein the pin comprises a voltage input pin for receiving a supply voltage to power the IC, and wherein the first circuit couples the voltage input pin to the conductor only when the supply voltage exceeds the conductor voltage: wherein the IC further comprises: a first input/output (I/O) pin; a second diode coupled between the first I/O pin and the conductor; a second circuit coupled between the first I/O pin the conductor, wherein the second circuit couples the first I/O pin to the conductor only when a voltage on the first I/O pin exceeds the conductor voltage; wherein the second circuit comprises: third and fourth inputs coupled to the conductor and the 1/O pin, respectively; a second output coupled to the conductor via a second resistor, third and fourth switches coupled in series between the third and fourth inputs; wherein the third switch is configured to couple the third input to the second
output only when the conductor voltage exceeds the I/O pin voltage, and; wherein the fourth switch is configured to couple the fourth input to the second output only when the I/O pin voltage exceeds the conductor voltage.”

Dependent claim 9 is allowable by virtue of its dependency.

Regarding claim 16. The prior art fails to teach “…wherein the N circuits are coupled in a ring, wherein a first input of a first circuit in the ring is coupled to an output of an Nth circuit in the ring; wherein the output of the Nth circuit is coupled to the second conductor; wherein each of the N circuits is configured to selectively couple its second input to its output based on a voltage at its second input and a voltage at its first input.”

Dependent claim 17 is allowable by virtue of its dependency.

Regarding claim 18. The prior art fails to teach “…a supply conductor configured to supply voltage to components of the IC; N+1 diodes coupled between the floating rail conductor and the N+1 pins, respectively; N circuits, each comprising first and second inputs, and an output; wherein the N circuits are coupled in series; wherein first and second inputs of a first circuit in the series are coupled to first and second pins, respectively, of the N+1 pins;  wherein an output of an Nth circuit in the series is coupled to the floating rail conductor; wherein each of the N circuits is configured to selectively couple its second input to its output based on a voltage at its second input and a voltage at its first input.”

Dependent claims 19 and 20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180287376 de Reed disclose electrostatic discharge (ESD) protection device and method for operating an ESD protection device. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838      
                                                                                                                                                                                                       
                                                                                                                                                                                                       /ADOLF D BERHANE/Primary Examiner, Art Unit 2838